DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 9/6/2022, is acknowledged. Claims 22, 27, 38, and 42 are amended; Claims 43-45 are newly added. Claims 22-32, 34, 38, 40-45 are currently pending; claims 25-26, 29, 31-32, 34 are withdrawn.
The rejection of Claims 22-24, 27-28, 30, 38 and 40-42 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Drawings
Replacement drawings, filed 9/6/2022, are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22-24, 27-28, 30, and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Marx (US 6547210)(cited on IDS dated 6/28/2022) in view of Grohowski et al. (US 9370609)(previously cited),  Kenney et al. (US 2017/0283655)(previously cited), Myerberg et al. (US 20180134029) and Kammerer (US 6152935).
With respect to Claims 22-23, Marx teaches a method of producing an injection molded body, the method comprising steps of forming a sacrificial mold insert part using “any method of production,” wherein the insert may be formed of a polymer such as polystyrene, providing the insert part in a mold of an injection molding device to form a cavity corresponding to the shape of the desired molded body and which is formed by the insert part and/or the mold, filling the cavity/mold with a molding compound comprising a metal powder and a binder thereby obtaining in an intermediate product comprising a molded solidified body (i.e. green body) and insert part, removing the intermediate product from the metal injection molding device, removing the insert part by debinding comprising the destructive disengagement of the insert without damaging the molded object, and sintering the green body. (col. 4, ln. 46 to col. 7, ln. 25).
Marx teaches that the sacrificial insert may be made by any method of production (col. 15-27), for example, injection molding or machining, but does not specifically teach additive manufacturing.
Grohowski teaches a method of producing a molded body, the method comprising forming a mold insert part using additive manufacturing. (col. 4, ln. 16-67; col. 5, ln. 27 to col. 6, ln. 57)  In particular, the reference teaches that the insert parts may be formed by additive manufacturing, such as stereolithography, wherein the insert comprises a cross-linked polymer, such as a styrene, but is silent as to specifically a “three-dimensionally cross-linked polymer” as instantly claimed. (col. 5, ln. 27 to col. 6, ln. 57).
Kenney teaches a method of additive manufacturing, for example stereolithography, using a curable polymer which may comprise a three-dimensionally cross-linked polymer. (para. 6, 19, 45).  
It would have been obvious to one of ordinary skill in the art to modify the method of Marx to form the sacrificial insert part using additive manufacturing from a cross-linked polymer, as taught by Grohowski, in order to more easily form a sacrificial insert with a complex shape.
Additionally, it would have been obvious to one of ordinary skill in the art to substitute the cross-linking polymer of Grohowski with another known polymer taught to be useful for the same purpose, additive manufacturing, in particular a three-dimensionally cross-linked polymer, as taught by Kenney, in order to form an additively formed insert part with a predictable result of success.
Marx teaches that debinding of the sacrificial insert part comprises destructively removing the insert by mechanical, thermal, non-aqueous solvent, catalytic, sublimation, enzymatic, acid, base or other means, and is therefore interpreted to teach debinding methods which may comprise the chemical cleaving of polymers (col. 5, ln. 28-40), but the reference does not specifically teach debinding comprising the chemical cleavage of polymers.
Myerberg teaches a method of additive manufacturing, wherein a binder which may comprise a cross-linked polymer binder, is subjected to controlled debinding by chemical cleavage of the polymer binder. (para. 100).  Myerberg teaches selecting such a binder allows for enhanced control over the removal of binders. (Id.).
It would have been obvious to one of ordinary skill in the art to select a method of debinding the cross-linked polymer binder as taught by Marx in view of Grohowski, Kenney, and Myerberg to comprise the chemical cleaving of the polymer binder, as taught by Myerberg, in order to better control the removal of the sacrificial insert.
Finally, Marx teaches forming a metallic molded body wherein the sacrificial insert part forms a threaded (deemed to constitute a spiral) shaped cavity corresponding to the shape of the molded body (col. 4, ln. 10-22, 41-45; col. 7, ln. 47-67; col. 8, ln. 1-51), and thus teaches a method of making a metallic spiral-shaped molded body using sacrificial inserts, but does not specifically teach a spiral coil or spring.
Kammerer teaches a spring body having a spiral/helical coiled shape, wherein the spring may comprise a metallic material and be formed by injection molding. (col. 5, ln. 34-65; Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the method of Marx in view of Grohowski, Kenney, and Myerberg, to form a metallic injection molded body comprising a spiral-shaped spring, as taught by Kammerer, in order to form a complex-shaped metallic molded body with increased precision and/or efficiency.
With respect to Claim 24, Marx teaches the use of a molding compound comprising a metal powder (see, e.g., col. 6, ln. 55 to col. 7, ln. 3), but is silent as to the specific composition. 
Kammerer teaches a spring body having a spiral shape, wherein the spring may be formed from, for example, stainless steel. (col. 5, ln. 53-59).
It would have been obvious to one of ordinary skill in the art to modify the method of Marx in view of Grohowski, Kenney and Kammerer, to use a material suitable for forming a molded part comprising a spring, such as stainless steel, as taught by Kammerer, in order to form molded body with mechanical properties and compatibility.  Furthermore, it would have been obvious to one of ordinary skill in the art to use a stainless steel in the form of a powder, in order to carry out the metal injection molding method of Marx, with a predictable result of success.
With respect to Claim 27 and 43-44, Marx is silent as to the temperature of the injected molding compound.  Grohowski teaches typical metal injection molding feedstock (molding compound) has a melt temperature of 155-185° C. (col. 9, ln. 61-67).  Thus, it would have been obvious to inject the molding compound of Marx in view of Grohowski, Kenney, Myerberg, and Kammerer at a temperature of at least 155° C, in order to achieve a free-flowing molding compound into the mold.  It would have further been obvious to one of ordinary skill in the art to select a temperature from the portion of the overlapping ranges. Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
With respect to Claims 28 and 30, Marx in view of Grohowski, Kenney, Myerberg, and Kammerer teach that the insert parts may be formed by additive manufacturing, such as stereolithography. (Grohowski, col. 5, ln. 31-38; rejection of Claim 22 above).
With respect to Claim 40, Marx teaches removal of the sacrificial insert part, including the use of a solvent or thermal debinding. (see rejection of Claim 22 above).  It would have been obvious to one of ordinary skill in the art to perform a step of mechanically rinsing so as to remove residues of the insert part from the green body in order to obtain a green body, and thus sintered body, with reduced contamination and enhanced uniformity.
With respect to Claim 41, the claim requires a step of “mechanically post-processed prior to sintering” but does not indicate any specific processing step.  It would have been obvious to one of ordinary skill in the art to perform any conventional processing step, for example mechanically cleaning, washing, brushing, drying, etc. to obtain a green body free of remnants of the insert and binder and/or other impurities, and thereby obtain a sintered body with reduced contamination.
With respect to Claim 42, it would have been obvious to one of ordinary skill in the art to carry out the method of Marx in view of Grohowski, Kenney, Myerberg, and Kammerer a plurality of times using varied insert parts to obtain varied molded bodies having different sizes and/or geometries, for example, tailoring the size and/or shape of spring to a particular application or patient. (see, e.g., Kammerer, col. 10, ln. 62-66, teaching selecting an appropriated sized spring fastener based on measurement of a patient).

Claim(s) 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Marx (US 6547210)(cited on IDS dated 6/28/2022) in view of Grohowski et al. (US 9370609)(previously cited),  Kenney et al. (US 2017/0283655)(previously cited), Myerberg et al. (US 2018/0134029) and Kammerer (US 6152935), as applied to Claim 22 above, further in view of Morita (US 2017/0207012).
With respect to Claim 38, Marx teaches a molding compound comprising a metal powder and a binder (see rejection of claim 22 above) but is silent as to a step of forming the molding compound by kneading and/or extrusion.
Morita teaches injection molding a molding composition comprising a metal powder and binder, wherein the molding composition is formed by kneading the metal powder and binder and then using a twin screw extruder as a pelletizer. (para. 89, 94).
It would have been obvious to one of ordinary skill in the art to modify the method of Marx in view of Grohowski, Kenney, Myerberg, and Kammerer, to perform a step of kneading the metal powder and binder and pelletizing the mixture using a twin screw extruder to form a molding compound for metal injection molding, as taught by Morita, in order to obtain a uniformly mixed molding compound composition and thus obtain a more uniform molded green body. 

Response to Arguments
Applicant’s arguments, filed 9/6/2022, with respect to the rejection(s) of claim(s) 22-24, 27-28, 30, and 40-42 under 35 U.S.C. 103 over Grohowski in view of Kenney, Zhang, and Li and claim 38 further in view of Narumi, have been fully considered and are persuasive in view of Applicant’s amendments to the claims. Specifically, prior art Grohowski and Li fail to teach a method of forming a molded body in the form of a spiral coil or spring. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marx in view of Grohowski, Kenney, Myerberg, and Kammerer, as detailed above.
Applicant’s arguments are deemed moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735